Whereas, Ben David Roselli is an attorney admitted to practice law in the State of Kansas, and
Whereas, on the 17th day of October, 1983, an information was filed in the United States District Court for the District of Kansas, Case No. 83-20072-01, which alleged:
“From on or about June 2, 1983, and continuing thereafter to on or about June 20, 1983, in the District of Kansas, and elsewhere,
BEN DAVID ROSELLI
and other persons, both known and unknown, willfully and knowingly did combine and conspire, confederate and agree together to commit an offense defined by Title 21, United States Code, Section 841(a)(1), that offense being the knowing and intentional distribution of cocaine, a Schedule II narcotic controlled substance.
“As part of said conspiracy and in order to effect the object thereof, the defendant performed the following overt act, among others,
“1. On or about June 20, 1983, Ben David Roselli distributed a quantity of cocaine.
“The foregoing was done in violation of Title 21, United States Code, Section 846 and Section 841(a)(1).”
and
Whereas, on the 18th day of October, 1983, Ben David Roselli entered a plea of guilty to the charge against him, the same being a felony, and
Whereas, on the 19th day of October, 1983, Ben David Roselli voluntarily relinquished his license and privilege to practice law in the State of Kansas, and
Whereas, after due consideration, the Court finds that respondent’s certificate to practice law should be cancelled and declared void and the voluntary relinquishment of his right to practice law be accepted.
Now, Therefore, it is Ordered, Adjudged and Decreed that Ben David Roselli be, and he is hereby disbarred from the practice of law in the State of Kansas and the privilege of Ben David Roselli to practice law in the State of Kansas is hereby revoked and the Clerk of the Appellate Courts is directed to strike the name of Ben David Roselli from the roll of attorneys in the State of Kansas.
*68It is Further Ordered that the certificate of Ren David Roselli to practice law in the State of Kansas is hereby cancelled and declared null and void and the costs of this action are assessed to Ren David Roselli.
It is Further Ordered that this order shall be published in the official Kansas Reports and that the Clerk of the Appellate Courts shall comply with the requirements of Rule 217.
Ry Order of This Court dated this 21st day of October, 1983.